982 A.2d 1221 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Terrance BOOKER, Respondent.
No. 233 EAL 2008
Supreme Court of Pennsylvania.
October 27, 2009.

ORDER
PER CURIAM.
AND NOW, this 27th day of October 2009, the Respondent's Counsel's Motion to Withdraw as Counsel is GRANTED. The trial court is directed to appoint new counsel to represent the Respondent. The Petition for Allowance of Appeal is GRANTED. The Superior Court's Order is REVERSED and this matter is REMANDED to the Superior Court for action consistent with our recent decision in Commonwealth v. Liston, 977 A.2d 1089 (Pa.2009).
Justice GREENSPAN did not participate in the consideration or decision of this matter.